OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS




    lionorable
             R. 8. Wyehe
    countyAuditar
    Gregg county
    LonevIew,PePas

    Dear alrr



           w* have your let
    upon the followingqyest




                                   r, the

                                or relies OS desiltuteper-
                                y of this your and the cait-
                             4 oontraet with merchantsto
                              nemessitiiesand lilaie
                                                   warrant8
                                 emed   (lV,VVV,to pay Zer
                          , $esO, These warrentstirebaing
                           aerdaentsby the lwil bank at
                          aoa that tke warrantsmay be ex-
                  rpm~mttoOaaua~X,l9#L
I
Honorable   R. 5. Wyahe,paga #8




                       u5s had against the oounty
        “‘(3)A juagnteat
     sor $8le.o0. Them being no funds on hand to
     pay same, a time warrant us6 Ismod due 19ovember1,
     1939 for it8 payment.The holder agreesto ertend
     time or p5ymentto Jaxluary1, 1011.
       Vmper tax Levi and slaklngfund was in eaah
     case pmperli 6et up.
        *The tax ramlsslonbill reaentlypa8sadby the'
     lagislatum is the reasonSor extension.-
        ft Is not.detewinablafrom tha taota dlsoiosadwhetbar
or not the wTimaWarrentsw ware 1egall.f Issued,and we are,
therefore,not passingupon their le@alltr',  but wu think the
power of the C~aalonera * Court to extend the tlxw of their
paymentmart detol~s upon the westion   or whathsr the desodbsd
obligationsuara intendadto be paid out of ourrentfunds or
werato.avldanoealoaa agaln8tfuturefand*rmrrhiah thef
were to be paid aml for rbloh a tar had ban pmvlded.
       TOILbare denoniln6ted the obligation*Time warianiw.
ArtloleZ568a 02 tfs Retlwa Clvll Statute8deH.nas *Tiao
Warr5nt?“asany warrant Issued by a oity or aountf not pay-
able out oi ourrentfund*; and it definesmourrentfundsa
as lnoladingmoney in the treamary,  taxes in pmaesr of ool-
leotionduring suah tax year and all othar revenue8rblah mar
be antlolpatadwith rea8onablaaertalntyduringmah tax year.
         In providinga tax levy for e&h insue,it appaclrs that
it wa8 Intendedthat a loan agala6truture revenue8be pade,
but in settingthe maturitydata8 of tsuohharrants, January1,
1940, for the first twe issues,and Korember 1, lQS9 for the
third lssae above deaorlbeb,we can not oonoelrs that it was
definitelycontemplatedthat 6ua& obligationswere to be paid
Srcm revenues derived rma taxes for the year lQ4V. We nunt
assume,however,that the lntsntionwas to barraw against
future revenues,and advise that in our opipionthe provi8iop
of ArtsaleZ?MSa of tiw RevisedCivil Statutesnmat have been
~followedIn the leauanoaof the warrant8and that the refund-
ing 07 +endlng thereof1s Zikewlsegovernedbr this statute.
                                                                    72



 HonorablsR. SI Wyche,page #3




 Tha oaae of Aahby v. James,Zi%b 8. '19.
                                       9S2,   held that "tha
 ooamlaaionera*court has no authorityto borrow moneJrby
 means OS warrants;this map be done only by the isming of
 bonds*. And further that "bafora warrants may be laaued
 dlreetlngthe treaaarerto pay money out of any fund, there
 anaatexist an obligationvalid in law.*
           Artlole gSd&, known as the Bond and WarrantLaw,
  wae~eneeted in 1931 aubsequent to the holding in the above'
  quoted 0888, and in our opinion provides the only mmumr in
  whloh time warrant8 can be laauad,and.also the only nay in
  whloh aama oan be ertendedor ref'uniled,with or without   the
  oonaent of the holders. See Seotlon9, subaeotion:    (6) there-
  of for the steps neaeaaaryto be taken in re-ng      itams at
  lndebts6nssa.

           We think that the mason underlying tha proposed ax-
  tension or refunding beoomes lxmt~lal   In riew of our oon-
  elualon that Artlole .23&i of ths Raised Civil 8tatutea aUSt
  govara any auoh action by the ooamisaloners*oaart.
           It may be well to point out hera that in (LoaQrdanaa
  with tha deolalon handed down by the Supreme Court in the
  recentoaae, City of Wauo v. Mann, l89 8. W. (84) 899, that
  any money in the ak&lng SunU to the oredlt of any isum muat
  be used to retireao auiehof said debt as rraidsum ulll
  permit,and only aueh debt aa raaalnsunpaid ahallbe extended
  or rsfnaded. To:.usethese runds for any other purpore muld
  oonatltutae diversion of anoh fur&s es la inhibitedby
  Articles839 to 841 of the RetiaadOlrll Statutes of Texas.
            Trusting that the foregelng aatl6feetorllyanwem
  your question,we are
                                 Very truly years


APPRC)VE“AUG 18, 1939




                                  OPINION
                                 COMMC-TEE